Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-10 are pending in this application.

Notice for applications filed on or after March 16, 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-10 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Mullins (US 2016/0343168) in view of Yoshiike (US 2005/0195184).

As to claim 1, Mullins (Figs. 1-5) teaches a display control apparatus comprising: a head mounted display information acquisition block (202) configured to acquire information indicative of a position of a head mounted display worn on a head of a user [0056]; and 
an image generation block (204, 212) configured to render a virtual three-dimensional space [0052] and configured to generate an image of the virtual three-dimensional space to be displayed on the head mounted display at a viewpoint position (Position and view direction of the user in the virtual environment) [0056] and a sightline direction (The direction in which the user is looking to display the appropriate information to the user) [0056], the sightline direction is changed on a basis of an attitude of the head mounted display (The user can look in any direction).

However, Mullins does not teach controlling the character in a virtual environment.
However, Yoshiike (Figs. 1, 4, 5) teaches an input device (14) for controlling a location of a character in the virtual three-dimensional space [0035, 0051];
wherein, when the character is located in a predetermined area of the virtual three-dimensional space (E.g. the location of CH1 shown in Fig. 5), the viewpoint position is fixed (The camera is located at location P11), and
wherein, when the character moves in the virtual three-dimensional space using the input device and is not located in the predetermined area, the viewpoint position is changed (The viewpoint position changes as the character moves from P1 to P2) [0063-0064].


As to claim 9, Mullins and Yoshiike teach the elements of claim 1 above as this claim is merely the corresponding method claim.

As to claim 10, Mullins and Yoshiike teach the elements of claim 1 above as this claim is merely the corresponding computer readable medium claim.

However, Mullins does not teach altering the viewpoint position based on the movement of the character.
On the other hand, Yoshiike (Figs. 1, 4, 5) teaches wherein when the character moves using the input device (The character CH1 can be moved using the controller 14) [0046], the viewpoint is changed (The camera viewpoint moves along with the character) [0005].
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to utilize the moving camera of Yoshiike with the HMD of Mullins because the combination would add the feature of movement perceived through an HMD as the camera follows a virtual character in the virtual world.

As to claim 2, Mullins teaches the limitations of claim 1 above.

On the other hand, Yoshiike teaches wherein when the character moves using the input device, the sightline direction is fixed in a moving direction of the character (Fig. 5 shows the sightline of the camera being fixed to vertical as the character moves upward).

As to claim 3, Mullins teaches the limitations of claim 1 above.
However, Mullins does not teach altering the viewpoint position based on the movement of the character.
On the other hand, Yoshiike teaches wherein when the character moves using the input device, the viewpoint position follows a position of the character [0005].

As to claim 4, Mullins teaches the limitations of claim 1 above.
However, Mullins does not teach altering the viewpoint position based on the movement of the character.
On the other hand, Yoshiike teaches wherein the viewpoint position is fixed behind the character when a position of the character is in the predetermined area (E.g. the predetermined area defined as P4 of CH1 in Fig. 5, the camera is shown to be fixed behind the character) [0092].

As to claim 5, Mullins teaches the limitations of claim 1 above.

On the other hand, Yoshiike teaches wherein when the character is in the predetermined area of the virtual three-dimensional space, the character does not move (E.g. once the character CH1 reaches position P4, the character can stop moving and the camera will be located at position P24) [0092].

As to claim 6, Mullins teaches the limitations of claim 1 above.
However, Mullins does not teach altering the viewpoint position based on the movement of the character.
On the other hand, Yoshiike teaches wherein the viewpoint position is fixed such that an entire game field can be viewed (E.g. when the character reaches P4, the camera is in location P24 such that the game field around and above P4 can be viewed).

As to claim 7, Mullins teaches the limitations of claim 1 above.
However, Mullins does not teach altering the viewpoint position based on the movement of the character.
On the other hand, Yoshiike teaches wherein the image generation block changes at least a viewpoint position setting method or a sightline direction setting method in accordance with a position of the character in the virtual three-dimensional space (The camera viewpoint moves along with the character) [0005].

As to claim 8, Mullins teaches wherein the image generation block displays an image of the input device at a position in the image determined on a basis of a relative position of the input device to the head mounted display (Fig. 8 shows displaying the input device 12 in the virtual area at a location relative to the HMD).

Response to Arguments
Applicant's arguments with respect to claims 1-10 have been considered but are moot in view of the new ground(s) of rejection based on the reference Mullins. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAM A MISTRY whose telephone number is (571)270-3913.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 5712727772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAM A MISTRY/Primary Examiner, Art Unit 2691